DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 10/26/2021 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Examiner’s Comment
Regarding the limitation(s) “hexafluoroisopropanol-unextractable component” in the claims, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  In that regard, the Examiner notes that “hexafluoroisopropanol-unextractable component” is nomenclature only, without necessarily providing any additional structure or functional limitations thereto, in and of themselves.  However, according to the Specification, it appears that said component is merely a crosslinked product of nylon 12 (Please see paragraphs [0015] and [0020] in Applicant’s published application).  The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005116789 (“Ishii et al.”). 
Ishii et al. teaches a bonded magnet comprising a nylon film (C) on a surface of a bonded magnet comprising SmFeN magnetic powder (A) and nylon 12 or other thermoplastic resin binder (B) ([0011], [0026], [0032], and [0033]).  When forming the nylon film (C), a solution of nylon coating agent comprising nylon 12, an alcohol-based solvent-soluble nylon, and a cross-linking agent is applied to the bonded magnet ([0051], [0052], [0055], and [0057]).  When dissolving nylon 12 in these solvent(s), nylon is preferably 0.1 to 30% by weight [0056].  Due to having a cross-linking agent present, a crosslinked product of nylon 12 is formed, which corresponds to Applicant’s “hexafluoroisopropanol-unextractable component”.  Considering that the component is present in Ishii et al.’s nylon film (C), which is on the surface of the bonded magnet, Ishii et al. teaches “hexafluoroisopropanol-unextractable component is at least partially present in a surface layer of the bonded magnet” and “is present in a larger amount in a surface layer than in a central portion of the bonded magnet.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/

Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785